EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with 5/14/21 on Courtenay Brinckerhoff.
The application has been amended as follows: 	
In claim 34, after “claim 32” please insert --  ,wherein the method comprises:
adding the Lactobacillus rhamnosus of strain CHCC15860 to milk or a milk product to obtain a mixture; 
fermenting the mixture at a temperature between about 22°C and about 43°C until a pH of less than 4.6 is reached to obtain a fermented milk product, and
producing a food, feed or pharmaceutical product from the fermented milk product,
wherein the Lactobacillus rhamnosus of strain CHCC15860 inhibits growth of one or more of about 22°C and about 43°C until a pH of less than 4.6 is reached, wherein the Lactobacillus rhamnosus of strain CHCC15860 inhibits growth of one or more of the Penicillium solitum strain deposited with the DSMZ under accession number DSM32093 and the Penicillium brevicompactum strain deposited with the DSMZ under accession number DSM32094,--.

In claim 37, after “claim 36” please insert --, wherein the method comprises:
adding the composition comprising Lactobacillus rhamnosus of strain CHCC15860 to milk or a milk product to obtain a mixture; 
fermenting the mixture at a temperature between about 22°C and about 43°C until a pH of less than 4.6 is reached to obtain a fermented milk product, and
producing a food, feed or pharmaceutical product from the fermented milk product,
wherein the Lactobacillus rhamnosus of strain CHCC15860 inhibits growth of one or more of about 22°C and about 43°C until a pH of less than 4.6 is reached, wherein the Lactobacillus rhamnosus of strain CHCC15860 inhibits growth of one or more of the Penicillium solitum strain deposited with the DSMZ under accession number DSM32093 and the Penicillium brevicompactum strain deposited with the DSMZ under accession number DSM32094,--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art.  The closest prior art, Ling, while disclosing a method of fermenting milk with L. rhamnosus did not disclose the claimed strain and the effect of the claimed strain in reducing Penicillium strains in the fermented milk.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Felicia C Turner/Primary Examiner, Art Unit 1793